Case 1:21-cr-00563-JDB Document 24-1 Filed 09/09/21 Page 1of1

ATTACHMENT A
Defendant's Acceptance
lave read this Protective Order and carefully reviewed every part of it with my attorney
Uistied with the icgal SCrvices provided by my attorney in connection with this
rotective Order and all matters relating to it. I fully understand this Protective Order and
voluntarily agree to it. No threats have been made to me. nor am I under the influence of anything

nat could impede my ability to understand this Protective Order full,

 

eat AOA) Lielon TO (CTA

Date VIC TORIA WHITE
Defendant
